Bbogdekt, J.
The note upon which the plaintiff brought suit was executed by the defendant and payable to the Carolina Feed and Ma*762chinery Company of Greensboro, North Carolina. This corporation was a dealer engaged in the sale of machinery manufactured by the plaintiff J. I. Case Company. Hence, the plaintiff was the manufacturer.
The paramount question presented is whether there was sufficient evidence of an express warranty made by the plaintiff.
The plaintiff brought suit upon a note which upon its face declared that “the transfer of this note shall operate to pass title to the property described in the conditional sales contract between the parties of even date herewith,” etc. The sales contract of even date referred to the note of $300.00, and contained express warranties disclosed by the record. Indeed, Mr. Smithey, a witness for the plaintiff, said: “I had the blank contract there that the Case Company uses. It is a Case contract. They furnish them for engines.” It is manifest, therefore, that the note and the conditional sales contract containing the express warranty were not only contemporaneous writings, but in fact component parts of one completed transaction. The applicable principle of law was stated in Perry v. Surety Company, 190 N. C., 284, 129 S. E., 721, in these words: “When two or more papers are executed by the same parties at the same time, or at different times, and show on their face that each was executed to carry out the common intent, they should be construed together.”
The plaintiff objected to the introduction of the conditional sales contract by the defendant. Manifestly, this objection cannot be sustained in view of the particular facts disclosed by the record.
Plaintiff also contended that the defendant had failed to comply with the warranty in that it had not returned the machine “free of charge to the place from whence it was received.” The defendant, however, said: “The machine was delivered to me on the yard in front of my place. When I disconnected it I just pushed it out to the edge of the yard. It was delivered to me on the platform where it was run. I slid it off the platform. We notified them.” Obviously, this evidence was competent to show the place of delivery.
The record discloses no error of law warranting the overthrow of judgment, and it is approved.
Affirmed.